In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-2940
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

EDWARD B. BURGESS, JR.,
                                              Defendant-Appellant.
                    ____________________

          Appeal from the United States District Court
               for the Eastern District of Wisconsin.
        No. 2:19-cr-00042-JPS-1 — J. P. Stadtmueller, Judge.
                    ____________________

  ARGUED SEPTEMBER 29, 2021 — DECIDED JANUARY 6, 2022
                ____________________

   Before EASTERBROOK, RIPPLE, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Edward B. Burgess burned down
the apartment he shared with his girlfriend on December 7,
2018. While on the run from police, Burgess robbed a Metro
PCS store at gunpoint. At sentencing, the district court ap-
plied a 2-level adjustment for obstruction of justice under
U.S.S.G. § 3C1.1. The court based the adjustment on Bur-
gess’s perjurious testimony at his suppression hearing and
on his violations of a no-contact order prohibiting communi-
2                                                 No. 20-2940

cation with his girlfriend. On appeal, Burgess contends the
factual findings at sentencing did not support either basis for
the § 3C1.1 adjustment.
    We find the district court did not plainly err in applying
the § 3C1.1 adjustment. The factual findings upon which the
district court relied establish by a preponderance of the evi-
dence that Burgess’s violations of the no-contact order
amounted to obstruction. Accordingly, we affirm.
                       I. Background
A. Criminal Activity and Arrest
    Appellant Edward B. Burgess had a domestic dispute
with Titierra Howard, his girlfriend, on December 7, 2018.
Burgess left their shared apartment but continued to text
Howard, threatening to kill her and burn down the apart-
ment. Later that night, Burgess set a fire that destroyed the
building and all of Howard’s and her children’s belongings
(including those of Burgess’s son with Howard), rendering
them homeless. Fortunately, neither Howard nor her chil-
dren were harmed.
    Burgess fled and eluded law enforcement for a little over
four months, during which he committed another crime. On
April 15, 2019, Burgess walked into a Metro PCS store and
instructed the clerk to open the register. When the clerk re-
fused, Burgess displayed a semi-automatic handgun, told
the clerk he was not “playing,” and advised the clerk not to
“do anything.” The clerk opened the register and Burgess
stole $650.
   At this point, Burgess’s luck ran out. The Metro PCS he
robbed had a security camera which allowed a citizen to
identify Burgess and tip off the Milwaukee Police Depart-
No. 20-2940                                                        3

ment (“MPD”). On April 19, 2019, executing an arrest war-
rant based on the citizen tip, MPD arrested Burgess at his
sister’s house and recovered a handgun and the clothing
Burgess wore during the Metro PCS robbery. The govern-
ment indicted Burgess on four counts arising out of the De-
cember 7, 2018, arson and the April 15, 2019, robbery: arson
(Count I), being a felon in possession of a firearm (Count II),
Hobbs Act robbery 1 (Count III), and use of a firearm during
a robbery (Count IV).
    Soon after arresting Burgess, the government moved for
an emergency no-contact order between Burgess and How-
ard. The government presented evidence Burgess had con-
tacted Howard extensively while in custody, discouraging
her from cooperating with law enforcement and encourag-
ing her to change her account of the events on December 7,
2018. A magistrate judge granted the government’s motion
and entered a no-contact order on May 14, 2019. Despite
numerous reminders to abide by the order, Burgess consist-
ently and repeatedly contacted Howard.
B. Suppression Hearing
    Burgess moved to suppress evidence obtained during his
arrest, arguing MPD lacked probable cause to believe he was
inside his sister’s house at the time. Burgess indicated he
might call Howard to testify as a witness on his behalf. In the
month leading up to the suppression hearing, Burgess con-
tacted Howard numerous times over the phone despite the
no-contact order. The magistrate judge held a suppression

   1  The Hobbs Act makes it a federal crime to commit, or attempt to
commit, robbery in a way that affects interstate commerce. 18 U.S.C.
§ 1951.
4                                                  No. 20-2940

hearing on August 2, 2019. The crucial issue at the suppres-
sion hearing was whether, as officers represented, Burgess
exited his sister’s house to take out the garbage the day of
his arrest.
    The government presented the testimony of Officer Mi-
chael Lopez, tasked with conducting undercover surveil-
lance on Burgess’s sister’s house the morning of Burgess’s
arrest. Lopez believed Burgess was in the home because
Burgess’s phone was “pinging” from that location. Lopez,
who studied a booking photo and physical description of
Burgess prior to initiating surveillance, testified he saw Bur-
gess exit his sister’s house carrying trash bags, place the bags
in garbage cans, and walk to the back yard. Lopez was con-
fident Burgess reentered his sister’s house after taking out
the garbage because he knew the house had a side door and
none of the other officers surveilling the house saw Burgess
leave the property. The government offered a contempora-
neous audio recording of the radio transmissions between
Lopez and his fellow officers which corroborated Lopez’s
testimony.
    Burgess testified on his own behalf, claiming he was “100
percent sure” he “never” exited his sister’s house the morn-
ing of April 19, 2019, prior to his arrest. Burgess also con-
firmed he heard Lopez’s testimony to the contrary but in-
sisted several times Lopez was incorrect. Burgess confirmed
he understood that, on his motion to suppress, he was argu-
ing evidence should be suppressed because MPD lacked
probable cause to enter his sister’s house. Burgess verified he
understood that, if the magistrate judge credited his account
of events, the evidence might be suppressed, which would
strengthen his defense.
No. 20-2940                                                           5

    The magistrate judge recommended denying Burgess’s
motion to suppress. The magistrate judge found Lopez’s tes-
timony more credible given the corroboration of the con-
temporaneous audio recording and Burgess’s strong motiva-
tion to lie. The district court adopted the facts in the magis-
trate judge’s report, accepted the magistrate judge’s recom-
mendation, and denied the motion to suppress. The district
court agreed Burgess’s testimony was less credible than
Lopez’s as Lopez had far less motive to lie and Burgess
“admit[ed] to attempting to influence his girlfriend to give
false testimony,” which impacted his credibility.
C. Sentencing
   On the eve of trial, Burgess pled guilty without a plea
agreement to Count III (Hobbs Act robbery) and Count IV
(use of a firearm during a robbery). 2 The Probation Office
prepared a presentence investigation report (“PSR”) that
recommended a 2-level enhancement of Burgess’s offense
level under U.S.S.G. § 3C1.1. Section 3C1.1 recommends a 2-
level offense level increase where:
        (1) [T]he defendant willfully obstructed or im-
        peded, or attempted to obstruct or impede, the
        administration of justice with respect to the in-
        vestigation, prosecution, or sentencing of the
        instant offense of conviction, and




    2 Burgess previously pleaded guilty to Count I (arson) pursuant to a
plea agreement with the government in exchange for dismissing Count II
(being a felon in possession of a firearm).
6                                                 No. 20-2940

      (2) the obstructive conduct related to (A) the
      defendant’s offense of conviction and any rele-
      vant conduct; or (B) a closely related offense[.]
U.S.S.G. § 3C1.1. The PSR included two bases for the en-
hancement. First, Burgess committed perjury by “testif[ying]
falsely at an evidentiary hearing … asserting under oath that
he never left a residence when contemporaneous record evi-
dence proved otherwise[.]” Second, Burgess “repeatedly vio-
lated the Court’s no-contact order, which prohibited Mr.
Burgess from contacting Ms. Howard from jail … most often
during the month of July 2019, which is when his motion to
suppress, in support of which he claimed Ms. Howard might
be a witness, was pending.”
    The PSR contains limited context surrounding the per-
jury or violations of the no-contact order supporting the
§ 3C1.1 adjustment. As to perjury, the PSR does not indicate
Burgess made the statement at a suppression hearing, how
his statement related to a material issue of the hearing, the
source of the MPD’s probable cause, the timing of Burgess’s
testimony in relation to Lopez’s, how frequently Burgess of-
fered the false testimony, or Burgess’s motivation to lie. As
to violations of the no-contact order, while the PSR contains
records of text and Facebook messages between Burgess and
Howard from December 7, 2018, through January 5, 2019, it
does not include similar descriptions of or records for the
period after May 14, 2019, when the no-contact order went
into effect.
    Applying the 2-level § 3C1.1 adjustment, the Probation
Office calculated a total offense level of 28 and a criminal
history category of III for Burgess. This yielded a guidelines
range of 97 to 121 months’ imprisonment.
No. 20-2940                                                  7

    The district court sentenced Burgess, who appeared pro
se, on October 1, 2020. Burgess confirmed he had an ade-
quate opportunity to review the PSR and, when asked
whether he wished to raise “additional matters that have not
been addressed in the [PSR],” inquired only after four pend-
ing motions: a motion to withdraw his guilty plea, a motion
to dismiss, and two motions for reconsideration. The district
court orally denied each pending motion. Turning to the
PSR’s recommended sentencing guidelines and calculation,
the district court confirmed Burgess had no objections. The
district court adopted the PSR’s guidelines and calculations.
In the “Court Findings on Presentence Investigation Report”
section of the subsequent statement of reasons, the district
court “adopt[ed] the revised presentence investigation re-
port,” in effect adopting the PSR’s factual findings as its
own.
    At sentencing, Burgess sought the mandatory minimum
sentence while the government requested a total of 205
months’ imprisonment (121 months for Counts I and III and
the mandatory 84 months for Count IV). The government
highlighted Burgess’s escalating behavior, the devastating
nature of his crimes, and his attempts to influence and
threaten Howard. Burgess challenged the government’s
characterization of his communications with Howard. When
issuing the sentence, the district court noted the severity of
Burgess’s crimes and the sheer fortuity nobody was injured
or killed. Weighed against the 18 U.S.C. § 3553(a) factors, the
district court sentenced Burgess to a within-guideline term
of 90 months’ imprisonment for Counts I and III and 84
months’ imprisonment for Count IV for a total of 174
months’ imprisonment.
8                                                     No. 20-2940

   Burgess timely filed the present appeal challenging his
sentence the very next day.
                         II. Discussion
    Burgess raises a single issue on appeal: whether the dis-
trict court properly applied the § 3C1.1 adjustment to
Count III.
A. Forfeiture
    Before addressing the substantive issue on appeal, we
must resolve a dispute over the applicable standard of re-
view. Typically, we review questions of law, such as wheth-
er a district court procedurally erred at sentencing, de novo.
United States v. Beltran-Leon, 9 F.4th 485, 491 (7th Cir. 2021).
More deference is due, however, where an appellant fails to
properly raise a claim below. United States v. Oliver, 873 F.3d
601, 607 (7th Cir. 2017) (quoting United States v. Seals, 813
F.3d 1038, 1044 (7th Cir. 2016)).
    Waiver is the “intentional relinquishment of a known
right” by a defendant and precludes our review. United
States v. Clark, 935 F.3d 558, 569 (7th Cir. 2019); see also United
States v. Brodie, 507 F.3d 527, 530 (7th Cir. 2007). Forfeiture
occurs when a defendant “negligently fails to assert a right
in a timely fashion” and results in plain error review. Clark,
935 F.3d at 569; United States v. Young, 908 F.3d 241, 246 (7th
Cir. 2018). The essential distinction between the two is
whether the defendant “‘chose, as a matter of strategy, not to
present [the] argument’” before the district court. United
States v. Hathaway, 882 F.3d 638, 641 (7th Cir. 2018) (quoting
United States v. Garcia, 580 F.3d 528, 541 (7th Cir. 2009)). We
are “‘cautious about interpreting a defendant’s behavior as
an intentional relinquishment’” and construe waiver princi-
No. 20-2940                                                  9

ples liberally in favor of the defendant. United States v. Ham-
mond, 996 F.3d 374, 399 (7th Cir. 2021) (quoting United States
v. Barnes, 883 F.3d 955, 957 (7th Cir. 2018)).
    Burgess did not raise the present issue—the propriety of
the § 3C1.1 adjustment—before the district court at sentenc-
ing. The government would have us construe Burgess’s si-
lence as waiver. According to the government, Burgess’s
failure to object was a strategic attempt to avoid undermin-
ing his acceptance of responsibility. Combined with Bur-
gess’s confirmation he had no objection to the PSR and his
demonstrated willingness to object elsewhere at sentencing,
the government casts his failure to challenge the § 3C1.1 ad-
justment as an affirmative decision rather than a negligent
omission.
    No evidence in the record suggests Burgess strategically
opted not to object to the § 3C1.1 adjustment. While Burgess
submitted a statement accepting responsibility for Count I,
he did not provide any such statement as to Count III or
Count IV. In a March 18, 2020, letter to the Probation Office,
the government strenuously objected to any reduction for
acceptance of responsibility under U.S.S.G. § 3E1.1. Ulti-
mately, the guideline calculation in the PSR did not include
any such reduction. At sentencing, Burgess did not object to
the guidelines calculations or request a downward adjust-
ment to his offense level for acceptance of responsibility. We
are curious, then, what advantage Burgess preserved by fail-
ing to object to the § 3C1.1 adjustment. Even if Burgess
hoped for an acceptance adjustment under § 3E1.1, absent
“extraordinary cases in which adjustments under both
§§ 3C1.1 and 3E1.1 may apply,” “[c]onduct resulting in an
enhancement under § 3C1.1 … ordinarily indicates that the
10                                                  No. 20-2940

defendant has not accepted responsibility for his criminal
conduct.” U.S.S.G. § 3E1.1, cmt. n.4; see also United States v.
Nichols, 847 F.3d 851, 859 (7th Cir. 2017). Objecting to the
§ 3C1.1 adjustment, then, would appear to increase the like-
lihood of Burgess receiving favorable credit for accepting
responsibility. Finally, we are uncertain how challenging the
obstruction enhancement—based on perjury or violation of a
no-contact order—and acknowledging responsibility for the
underlying conduct (arson, Hobbs Act robbery, and using a
firearm during a robbery) are mutually exclusive in this par-
ticular case. Nor do Burgess’s actions at sentencing—where,
it bears repeating, he represented himself pro se—evince “in-
tentional relinquishment” of an objection to the § 3C1.1 ad-
justment. Absent a strategic reason to do so, we have re-
quired “something more than just a defendant’s failure to
object to some part of the PSR to find that the defendant
waived an argument on appeal.” Hammond, 996 F.3d at 399.
    Instead, Burgess “negligently fail[ed]” to object to the
§ 3C1.1 adjustment in a “timely fashion” at sentencing. Clark,
935 F.3d at 569. We review the district court’s application of
the § 3C1.1 adjustment for plain error. Remand for resen-
tencing is appropriate on plain-error review where “(1) there
was an error; (2) the error was plain; (3) the error affected the
substantial rights of the defendant; and (4) the error serious-
ly impacted the fairness, integrity, or public reputation of the
proceedings.” Id. at 569–70.
B. Obstruction of Justice
   The PSR offered two bases for the § 3C1.1 adjustment on
Count III: first, Burgess’s perjurious testimony at the sup-
pression hearing; second, Burgess’s violation of the no-
contact order. Either may support a § 3C1.1 adjustment. See
No. 20-2940                                                   11

United States v. Law, 990 F.3d 1058, 1065–66 (7th Cir. 2021);
United States v. Strode, 552 F.3d 630, 634–35 (7th Cir. 2009).
The government bears the burden of proving a § 3C1.1 ad-
justment is warranted by a preponderance of the evidence.
United States v. Brown, 843 F.3d 738, 742 (7th Cir. 2016). Ob-
struction under § 3C1.1 includes “threatening, intimidating,
or otherwise unlawfully influencing a … witness … , directly
or indirectly, or attempting to do so[.]” U.S.S.G. § 3C1.1 cmt.
n.4(a); see also Strode, 552 F.3d at 634. The government met its
burden, and the district court properly applied the § 3C1.1
adjustment as to the no-contact order. Therefore, we need
not analyze perjury as a basis for the adjustment. See, e.g.,
United States v. Nurek, 578 F.3d 618, 622 n.1 (7th Cir. 2009).
    Where, as here, “a defendant does not object to the en-
hancement at the time of sentencing,” the district court need
not make “independent findings on the record” and may,
instead, adopt the findings of the PSR. United States v. Gal-
braith, 200 F.3d 1006, 1013 (7th Cir. 2000) (citing Fed. R. Crim.
P. 32(b)(6)(D) (“Except for any unresolved objection … the
court may, at the [sentencing] hearing, accept the presen-
tence report as its findings of fact.”)). By adopting the PSR in
its statement of reasons, the district court adopted the PSR’s
factual findings as its own. See United States v. Long, 639 F.3d
293, 300 (7th Cir. 2011); United States v. Salem, 597 F.3d 877,
888 (7th Cir. 2010). While the parties agree the district court
relied upon the factual findings in the PSR at sentencing, the
government suggests the district court also looked to the
sentencing memorandum. This is unsupported by the rec-
ord. Although the government “directed” the district court
to its sentencing memorandum, nothing in the sentencing
transcript indicates the district court relied upon or refer-
enced the sentencing memorandum when evaluating the
12                                                No. 20-2940

§ 3C1.1 adjustment. The factual basis for the § 3C1.1 adjust-
ment, then, is limited to the district court’s findings at the
sentencing hearing and those contained within the PSR.
   The district court did not make independent findings re-
garding Burgess’s violation of the no-contact order. The
PSR’s factual predicate supporting the § 3C1.1 adjustment,
reproduced in its entirety below, is sparse:
      [Burgess] repeatedly violated the Court’s no-
      contact order, which prohibited Mr. Burgess
      from contacting Ms. Howard from jail. Nota-
      bly, Mr. Burgess violated the no-contact order
      most often during the month of July 2019,
      which is when his motion to suppress, in sup-
      port of which he claimed Ms. Howard might
      be a witness, was pending.
Notably absent from the PSR is any context or detail illumi-
nating the nature or substance of Burgess’s violations after
the district court entered the no-contact order. Such context,
however, would have been helpful in evaluating whether
Burgess’s violative communications were “threatening, in-
timidating, or otherwise unlawfully influencing.” U.S.S.G.
§ 3C1.1 cmt. n.4(a).
    The PSR does offer significant detail about communica-
tions between Burgess and Howard before the no-contact
order went into effect. According to the PSR, Burgess “re-
peatedly oscillated between threatening Ms. Howard, ex-
pressing his love and devotion to her, and begging her for
help in obstructing law enforcement[.]” Illustrative text and
Facebook messages are attached to the PSR. For example, on
Christmas Day in 2018, Burgess sent Howard a picture of
No. 20-2940                                                 13

himself pointing a gun at the camera. On December 30, 2018,
Burgess messaged Howard that she “make[s him] fuckin
snap” because she was “tryna get [him] locked up[.]” At
other points, Burgess discourages Howard from communi-
cating with law enforcement and asks her to alter her story.
Specifically, Burgess instructed Howard to tell police she
had not spoken with Burgess and asked her to “switch [her]
story up.” In early January 2019, Burgess expressly instruct-
ed Howard not to speak with police. Burgess told Howard
that, if police came to her home, she should pretend she was
not there and refuse to open the door.
    In total, these facts support a § 3C1.1 adjustment based
on Burgess’s violation of the no-contact order by a prepon-
derance of the evidence. Burgess’s pre-order communica-
tions with Howard were replete with threats and discour-
agements from cooperating with law enforcement. The PSR
established Burgess continued to communicate with How-
ard even after the no-contact order took effect. The majority
of Burgess’s post-order communications with Howard oc-
curred during the month leading up to his suppression hear-
ing, at which Burgess intended to call Howard as a witness.
Evaluated holistically, these facts strongly support the infer-
ence that Burgess continued his campaign to improperly in-
fluence and intimidate Howard after the district court for-
bade any contact between the two. The district court did not
plainly err in applying the § 3C1.1 adjustment to Count III
based on Burgess’s violations of the no-contact order. Con-
sequently, we need not address perjury.
   This case underscores the importance of verifying the fac-
tual basis for guidelines calculations and adjustments. Each
component element of the adjustment must be supported by
14                                                 No. 20-2940

an appropriate factual finding. If the PSR is deficient or lack-
ing in any respect, the district court must itself make the
necessary findings or decline to apply the adjustment.
                       III. Conclusion
   The district court did not plainly err in applying the
§ 3C1.1 adjustment based on Burgess’s violations of the no-
contact order. Accordingly, we AFFIRM.